i          i      i                                                                             i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00529-CV

    IN RE ECTSA INTERNATIONAL, INC. and FIBER MANAGEMENT OF TEXAS

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 11, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 20, 2010, relators filed a petition for writ of mandamus, seeking to compel the trial

court to vacate in part its June 17, 2010 Order Denying Defendant’s No Evidence Motion for

Summary Judgment and Denying Defendant’s Request for Case Management Order. Relators

complain the trial court abused its discretion in denying relators’ request for a case management

order, which relators assert is commonly referred to as a “Lone Pine” scheduling order. See Lore

v. Lone Pine Corp., 1986 WL 637507, No. L-33606-85 (N.J. Super. Ct. Law Div. 1986). Relators

contend real parties in interest, plaintiffs in the lower court proceeding, have not produced any




          … This proceeding arises out of Cause No. DC-06-170, styled Villareal, et al. v. ECTSA International, A
           1

Corporation, and Fiber Management of Texas, Inc., A Corporation, in the 229th Judicial District Court, Starr County,
Texas, the Honorable Alex W . Gabert presiding.
                                                                                       04-10-00529-CV



specific causation evidence and have made it clear that they do not intend to obtain specific causation

evidence. While we acknowledge relators’ argument that they are entitled to discovery adequate to

show causation, we cannot say that the only order the trial court could have entered was the case

management order relators requested. See generally TEX . R. CIV . P. 215.1, 215.2, 215.3 (detailing

remedies available in discovery disputes). Therefore, we cannot say the trial court abused its

discretion in denying the specific case management order relators asked to be entered. See In re

Prudential Ins. Co. of Am., 148 S.W.3d 124, 135 (Tex. 2004)(orig. proceeding). Accordingly, the

petition for writ of mandamus is DENIED. See TEX . R. APP . P. 52.8(a).

                                                               PER CURIAM




                                                  -2-